Gabrielli, J.
Appeal from an order of the Supreme Court at Special Term, entered September 21, 1967, which denied appellant’s motion for summary judgment and granted respondent’s motion for similar relief. In view of the existence of factual questions, summary judgment should not have been granted to respondent. Because of the vagueness of the precise coverage intended by the financing statement of November 18, 1965 and, further since appellant and respondent each claims its alleged lien is superior to the other and there being no showing as to when the original lienor-purchaser surrendered or traded the mobile home in question to respondent’s mortgagor, it appears that these and other issues of fact have been created. Order modified, on the law and the facts, so as to deny respondent’s motion for summary judgment and, as so modified, affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J. [54 Misc 2d 238.]